Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-13-00653-CR

                                       IN RE Abelardo GONZALEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On September 27, 2013, relator filed a pro se petition for writ of mandamus, complaining

of the trial court’s failure to rule on a pending motion in the underlying criminal proceedings. By

the motion, relator sought to have the court lift the confidential designation from portions of the

record of his criminal trial to allow him to obtain copies of record materials. On October 16, 2013,

the real party in interest filed a response to the petition for writ of mandamus indicating that, upon

further review, the State agreed relator should have access to the requested record materials. The

real party in interest attached copies of the requested documents to its response, which has been

provided to relator in this proceeding. Because relator has obtained the relief sought by his motion




1
  This proceeding arises out of Cause No. 2008-CRR-000657-D1; 2008-CRR-000662-D1; 2008-CRR-000665-D1,
styled The State of Texas v. Abelardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Jose A. Lopez presiding.
                                                                                     04-13-00653-CR


and the petition for writ of mandamus, relator’s petition is now moot. Accordingly, the petition for

writ of mandamus is denied as moot. See TEX. R. APP. P. 52.8(a).



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-